UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53224 CHINA PROSPEROUS CLEAN ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) West Side, Public Transportation Gas Filling Center, Angang Avenue-Middle Part, Yindu District, Anyang, Henan Province, Postal code: 455000 The People’s Republic of China (Address of principal executive offices, including zip code.) 86-372-3166864 (telephone number, including area code) Copy of Communication to: Bernard & Yam, LLP Attention: Bin Zhou, Esq. 401 Broadway Suite 1708 New York, NY 10013 Phone: 212-219-7783 Facsimile: 212-219-3604 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨ NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 12,000,000 as of November 12, 2010. On this Form 10Q quarterly report, the registrant, China Prosperous Clean Energy Corporation, is hereinafter referred as "we", or "Company", or "CHPC". 1 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CHINA PROSPEROUS CLEAN ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2 Table of Contents Consolidated Financial Statements Page Report of Independent Registered Public Accounting Firm 3 Consolidated Balance Sheets 4 Consolidated Statements of Income and Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders China Prosperous Clean Energy Corporation We have reviewed the accompanying consolidated balance sheet of China Prosperous Clean Energy Corporation (the “Company”) as of September 30, 2010, and the related consolidated statements of operations and comprehensive income for the three months and nine months ended September 30, 2010 and 2009, and consolidated statements of cash flows for the nine months ended September 30, 2010 and 2009. These consolidated financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of China Prosperous Clean Energy Corporation as of December 31, 2009, and the related consolidated statements of operations and comprehensive income, stockholders’ equity and cash flows for the year then ended (not presented herein); and in our report dated March 25, 2010, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of September 30, 2010, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/ Partizio & Zhao, LLC Parsippany, New Jersey November 12, 2010 3 China Prosperous Clean Energy Corporation and Subsidiaries Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Advance payments Dividend receivable Other receivables Total current assets Property, plant and equipment, net Other assets: Deferred income taxes Goodwill Investment in non-consolidated entities Other non-current assets Total other assets Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Short-term bank loan - Trade notes payable - Customer advances Due to former shareholders Loans from third parties Current portion of long-term debt and other current liabilities Total current liabilities Long-term liabilities: Long-term bank loan - Total long-term liabilities - Total liabilities Equity Stockholders’ equity: Common stock, $0.00001 par value, 75,000,000 shares authorized, 12,000,000 shares issued and outstanding Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 China Prosperous Clean Energy Corporation and Subsidiaries Consolidated Statements of Income and Comprehensive Income (Loss) (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, Sales $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Total operating expenses Income (loss) from operations ) Other income (expenses): Investment income Interest expense, net ) Other income (expenses) ) ) Total other income (expenses) Income before provision for income taxes Provision for income taxes Net income Less: Net Income (loss) attributable to noncontrolling interest ) ) ) Net income attributable to CHPC Other comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive income $ Weighted average number of shares outstanding Basic and diluted Earnings per share Basic and diluted $ The accompanying notes are an integral part of these consolidated financial statements. 5 China Prosperous Clean Energy Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by (used in) operating activities: Depreciation Changes in assets and liabilities: Accounts receivable Inventories ) ) Advance payments for purchase of inventory ) Dividend receivable - Other receivables ) Other non current assets Accounts payable and accrued expenses ) Trade notes payable ) Customer advances Other current liabilities Total adjustments ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Dividend receivable - Advance payments for purchase of fixed assets ) - Acquisition of property and equipment ) ) Proceeds from investment income - Investment in non-consolidated entity - Payments to noncontrolling interest for ownership buyback - ) Net cash used in investing activities ) ) Cash flows from financing activities: Restricted cash ) Proceeds from short-term bank loans ) Repayments of related party loans - ) Proceeds from third party loans Repayment of long-term bank loan ) - Net cash provided by financing activities Effect of foreign currency translation on cash ) Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental schedule of non cash activities Advance payments for investment in non-consolidated entity $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 China Prosperous Clean Energy Corporation and Subsidiaries Notes to Consolidated Financial Statements September 30, 2010 and 2009 (Unaudited) Note 1 – Organization and Description of Business China Prosperous Clean Energy Corporation (the "Company" or “CHPC”) was incorporated in the State of Nevada on March 24, 2006. On June 30, 2008, the Company entered a share exchange agreement ("Share Exchange Agreement”) under which the Company issued 5,865,000 shares of its common stock, par value $ 0.00001, to Oracular Dragon Capital Company, Ltd (“Oracular Dragon”), the sole shareholder of Origin Orbit Green Resource Company, Ltd (“Origin Orbit”) in exchange for all the issued and outstanding shares of Origin Orbit (the “Share Exchange”). The Share Exchange is the final part of a series of consecutive transactions including the stock purchase transactions consummated on June 19, 2008 in which the sole shareholder of Origin Orbit purchased 4,524,231 shares of common stock of CHPC from the affiliate and non-affiliate shareholders of CHPC at a total consideration of $ 346,586 (the “Stock Purchase”). Immediately following the Share Exchange and Stock Purchase, Oracular Dragon owned 10,389,231 shares of the common stock of CHPC, representing approximately 86.6% of CHPC’s total issued and outstanding share capital. As a result, the Share Exchange has been accounted for as a reverse acquisition using the purchase method of accounting, whereby Origin Orbit is deemed to be the accounting acquirer and CHPC to be the accounting acquiree. The financial statements before the date of Share Exchange are those of Origin Orbit with the results of CHPC being condensed consolidated from the date of Share Exchange. No goodwill has been recorded. Origin Orbit is a holding company that, on April 4, 2007, acquired 100% of the capital stock of Anyang Prosperous Energy Technology Developing Co., Ltd. (“Anyang Prosperous”) and Anyang Top Energy Green Resources Co., Ltd. (“Anyang Top”), both of which were organized under the laws of the People’s Republic of China (“PRC”). Anyang Top does not have any subsidiary. Anyang Prosperous has various ownership interests in a number of companies in PRC. As a result of these share exchange transaction and acquisitions, CHPC has become the holding company of the group comprising Origin Orbit, Anyang Prosperous and Anyang Top and their subsidiaries. The Company is principally engaged in the wholesale and retail sales of compressed natural gas and liquefied petroleum gas through its subsidiaries in the People’s Republic of China (“PRC” or “China”). As of September 30, 2010, details of the subsidiaries of the Company are as follows: Subsidiaries’ names Place of operation Registered and paid-up capital Percentage of effective ownership Principal activities Origin Orbit Green Resource Company, Ltd (“Origin Orbit”) British Virgin Islands US$7,950,000 100% (a) Holding company of the other subsidiaries Anyang Prosperous Energy Technology Developing Co., Ltd. (“Anyang Prosperous”) PRC US$5,000,000 100% (b) Wholesale and retail sales of compressed natural gas and liquefied petroleum gas(“LPG”) Anyang Top Energy Green Resources Co., Ltd. (“Anyang Top”) PRC US$2,500,000 100% (b) Wholesale of compressed natural gas, liquefied petroleum gas and Dimethyl Ether Jinan Zhenyuan Green Resource Co. Ltd. (“Jinan Green Resource”) PRC RMB10,000,000 99% (c) Sales of LPG for domestic and vehicles usage and related vehicles components 7 Note 1 – Organization and Description of Business (continued) Subsidiaries’ names Place of operation Registered and paid-up capital Percentage of effective ownership Principal activities Handan City Prosperous Car-used Green Resource Co. Ltd. (“Handan Green Resource”) PRC RMB750,000 98% (c) Sales of LPG, vehicles components, and new energy research and development Henan Prosperous Clean Energy Corporation PRC RMB30,000,000 100%(c) Investing in and constructing gas filling stations and selling compressed natural gas ("CNG"), liquefied petroleum gas ("LPG"), coal-bed methane, dimethyl ether ("DME") and methane. Yangquan Zhenyuan Energy Science & Technology Co. Ltd (“Yangquan Zhenyuan”) PRC RMB5,000,000 100% (c) Construction of gas stations Fuyang Prosperous Energy Technology Development Co. Ltd. (“Fuyang Prosperous”) PRC RMB10,000,000 100% (c)(d) Energy technology research and development Weifang Prosperous Energy Technology Development Co. Ltd. (“Weifang Prosperous”) PRC RMB10,000,000 100% (c) Energy technology research and development, and sales vehicles components and gas equipment Hengshui Prosperous Energy Technology Development Co. Ltd. (“Hengshui Prosperous”) PRC RMB2,000,000 100% (c) Gas energy technology research and development Heze Prosperous Energy Technology Development Co. Ltd. (“Heze Prosperous”) PRC RMB5,000,000 100% (c) Construction of LPG and CNG station, and sales of vehicle components LPG and CNG Shijiazhuang Prosperous Energy Technology Development Co. Ltd. (“Shijiazhuang Prosperous”) PRC RMB10,000,000 100% (c) Gas energy technology research, development and advisory services, and sales of gas energy product Xuchang Zhenyuan Green Resource Technology Development Co. Ltd. (“Xuchang Zhenyuan”) PRC RMB10,000,000 100% (c) Investment in natural gas business 8 Note 1 – Organization and Description of Business (continued) Subsidiaries’ names Place of operation Registered and paid-up capital Percentage of effective ownership Principal activities Yantai Prosperous Energy Technology Development Co. Ltd. (“Yantai Prosperous”) PRC RMB500,000 100% (c) Gas energy technology research and development, and sales vehicle components and gas energy equipment Changzhi City Zhenyuan Energy Technology Development Co. Ltd (“Changzhi City”) PRC RMB4,400,000 100% (c) Sales of crude oil, natural gas, LPG and related vehicle components, and construction of gas stations Jiaozuo City Prosperous Energy Technology Development Co. Ltd. (“Jiaozuo City”) PRC RMB5,000,000 100% (c) Sales of natural gas, liquefied petroleum gas and vehicle components, construction and operation of gas stations Pingdingshan City Zhenyuan Energy Technology Developing Co. Ltd. (“Pingdingshan City”) PRC RMB5,000,000 100% (c) Energy technology development, sales of natural gas, LPG and vehicle components, and construction and operation of gas stations Linying Prosperous Energy Technology Development Co. Ltd. (“Linyi Prosperous”) PRC RMB10,000,000 100% (c) Sales of natural gas and vehicle components. Jiangsu Hengrun Clean Energy Co., Ltd. ("Jiangsu Hengrun ") PRC RMB20,000,000 100% (c) Research and development of clean energy technology, promotion and application of clean energy technology. Notes: (a) Held directly by CHPC. (b) Held indirectly by CHPC through Origin Orbit. (c) Held indirectly by CHPC through Origin Orbit and Anyang Prosperous. (d) According to the Companies Law of the PRC, at the incorporation of the investee, shareholders are only required to pay up 20% of the capital contribution requirement as a minimum and can make up the remaining payment in two years. Fuyang Prosperous was incorporated on November 30, 2007 with a registered capital of $1,369,000. As the Company holds 100% ownership interest in Fuyang Prosperous, it is required to contribute $1,369,000 into the capital of Fuyang Prosperous. Up to September 30, 2010, the Company had only contributed $273,800 leaving $1,095,200 remained outstanding. 9 Note 2– Summary of Significant Accounting Policies Basis Of Presentation The Company’s consolidated financial statements include the accounts of its controlled subsidiaries. All intercompany balances and transactions are eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles (GAAP) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying unaudited consolidated financial statements, the Company evaluated the period from September 30, 2010 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. No such events were identified for this period. Interim Financial Statements These interim financial statements should be read in conjunction with the audited consolidated financial statements for the years ended December 31, 2009 and 2008, as not all disclosures required by generally accepted accounting principles (“GAAP”) for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited consolidated financial statements for the years ended December 31, 2009 and 2008. Reclassification Certain amounts as of September 30, 2009 were reclassified for presentation purposes. Note 3 – Inventories Inventories by major categories are summarized as follows: September 30, December 31, Compressed natural gas $ $ Liquefied petroleum gas Dimethyl ether Vehicle modification components and other Total $ $ Note 4 – Advance Payments Advance payments as of September 30, 2010 and December 31, 2009 consist of the following: September 30, December 31, Inventories $ $ Property and equipment Investment in non-consolidated entity - Total $ $ 10 Note 5 – Dividend Receivable Dividend receivable as of September 30, 2010 and December 31, 2009 were $260,163 and $333,508, respectively, representing income receivable from Anyang PetroChina exhibited in Note 10. Note 6 – Other Receivables Other receivables primarily consist of goodfaith non-interest bearing advances given to third parties and payable on demand. Other receivables outstanding as of September 30, 2010 and December 31, 2009 were $4,539,939 and $2,300,314, respectively. Note 7 – Property, Plant and Equipment Property, plant and equipment consist of the following: September 30, December 31, Buildings $ $ Machinery Office equipment Gas storage vehicles and motor vehicles Construction in progress Less: Accumulated depreciation Total $ $ Depreciation expenses for the three months ended September 30, 2010 and 2009 were $103,889 and $133,100, respectively. Depreciation expenses for the nine months ended September 30, 2010 and 2009 were $213,829 and $238,453, respectively. Note 8 – Deferred Income Taxes Deferred income tax asset of $51,428 and $50,397 as of September 30, 2010 and December 31, 2009 arose from unused loss carry-forwards that management considers more likely than not that they will be realized through future operations. The loss carry-forwards are available for offset against future taxable income over the next five years. No valuation allowance was recorded as of September 30, 2010 and December 31, 2009. Note 9 – Goodwill Goodwill arose from the Company’s acquisition of Anyang Prosperous and Anyang Top on April 4, 2007. Impairment of goodwill is tested at least annually at the reporting unit. The test consists of two steps. First, the identification of potential impairment is performed by comparing the fair value of the reporting unit to its carrying amount, including goodwill. If the fair value of the reporting unit is greater than its carrying amount, goodwill is not considered impaired. Second, if there is impairment identified in the first step, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation, in accordance with ASC 450-10 (formerly SFAS No 141(R)), “Business Combinations”. As of September 30, 2010, no indicator of impairment was noted. Further sensitivity analyses will be performed towards year end. 11 Note 10 – Investment in Non-consolidated Entities As of September 30, 2010, available-for-sale securities consisted of the following: Name of investee Place of operation Percentage of ownership Principal activities Anyang PetroChina Marketing Company Limited (“Anyang PetroChina”) PRC 34% Sales of crude oil and refined oil and LPG Ancai Energy Co.Ltd PRC 15% Investment in the construction of long-distance pipeline and delivery networks for natural gas, and pipeline LPG and CNG filling stations. Whilst the above companies are private companies whose shares are not quoted or traded in an active market, management has determined that it is not practicable to estimate their fair value reliably. Therefore, the investments in the above companies are stated at cost less any impairment losses. No events or changes in circumstances have been identified that potentially would have a significant adverse effect on the fair value of investments in the above companies, as of September 30, 2010 and 2009. Although the Company held 34% ownership interest in Anyang PetroChina, the Company did not have significant influence over Anyang PetroChina. According to an agreement between the Company and the other shareholder of Anyang PetroChina, namely China National Petroleum Corporation (“China National Petroleum”), the Company has assigned the full power and right of management of Anyang PetroChina to China National Petroleum for the period until December 31, 2009. In return, the Company has been entitled to 10% of the cost of its investment in Anyang PetroChina in the form of a fixed “dividend” each year regardless of the actual performance of Anyang PetroChina for the period until September 30, 2010. Therefore, Anyang PetroChina has been accounted for using the cost method instead of the equity method. For the nine months ended September 30, 2010 and 2009, dividend income of $235,343 and $235,386, respectively, from Anyang Petrol China were included in other income. The Company acquired 15% of the shares of Ancai Energy Co., Ltd (“Ancai”), which was established on April 18, 2008 and was registered with capital of 80 million RMB. Ancai is mainly engaged in the investment in the construction of long-distance pipeline and delivery networks for natural gas, and pipeline LPG and CNG filling stations. The Jiaozuo-Anyang branch of the West-East natural gas transmission project had been built and put into operation in December 2003, which supplies natural gas to users in the cities of Jiaozuo, Xinxiang, Hebi, Anyang as well as industrial users. The project is not just an industrial project, but also a state key infrastructural project for clean energy. Almost 15 million people in Northern Henan can benefit from the project, which plays an important role in local industry and ecological environment. The investment made on Ancai will provide steady and qualified natural gas for the network of CNG filling stations that belong to the company and Henan Transport Authority, developing a stable market of filling stations which takes Ancai mother station as its center. As of September 30, 2010, Ancai Group Inc, the 70% shareholder of Ancai, is responsible for the management of Ancai. 12 Note 11 – Accounts Payable and Accrued Expenses September 30, 2010 December 31, 2009 Accounts payable $
